DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,721,525 in view of Felt (US 2016/006036 A1).  Although the claims are not identical both the instant claims and the .
Felt (paragraphs 14-15) discloses acquire viewer information input from a plurality of viewers who view the distributed moving image, the viewer information including a reaction to the performer information by each of the plurality of viewers, and control an effect to be added to a distributed moving image, based on the reactions to the performer information by the plurality of viewers.  All of the elements are known.  Combining the patent with the Felt would yield the instant claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Treder US Patent No. 8,955,021 B1, hereinafter referred to as Treder, in view of Felt (US 2016/0066036 A1), hereinafter referred to as Felt.

9.	Regarding claim 1, Treder discloses an information processing device, comprising: circuitry configured to:  acquire performer information associated with a performer who performs in a distributed moving image (fig. 2, col. 11, lines 23-35 wherein cast member data is ascertained for cast member currently on screen).
	However Treder is silent in regards to disclosing acquire viewer information input from a plurality of viewers who view the distributed moving image, the viewer information including a reaction to the performer information by each of the plurality of 
	Felt discloses acquire viewer information input from a plurality of viewers who view the distributed moving image, the viewer information including a reaction to the performer information by each of the plurality of viewers (fig. 1-2, paragraph 14 wherein previewer group of people view content to provide system with reactions to viewed media);
and control an effect to be added to a distributed moving image, based on the reactions to the performer information by the plurality of viewers (fig. 1-2, paragraph 15 wherein content images classified as objectionable to viewer is obfuscated based on detected preference of group of viewers).  Felt (paragraph 11) provides motivation to combine the references wherein shock block system may hold information regards to user preferences regarding scary scenes of media content.  All of the elements are known.  Combining the references would yield the instant claims wherein presented media streams are altered based on gathered preferences of a plurality of viewers of media content, preventing objectionable content from being viewed.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

10.	Regarding claim 16, Treder discloses an information processing method, comprising: acquiring performer information associated with a performer who performs in a distributed moving image (fig. 2, col. 11, lines 23-35 wherein cast member data is ascertained for cast member currently on screen).

	Felt discloses acquiring viewer information input from a plurality of viewers who view the distributed moving image, the viewer information including a reaction to the performer information by each of the plurality of viewers (fig. 1-2, paragraph 14 wherein previewer group of people view content to provide system with reactions to viewed media),
	and controlling an effect to be added to a distributed moving image, based on the reactions to the performer information by the plurality of viewers (fig. 1-2, paragraph 15 wherein content images classified as objectionable to viewer is obfuscated based on detected preference of group of viewers).  Felt (paragraph 11) provides motivation to combine the references wherein shock block system may hold information regards to user preferences regarding scary scenes of media content.  All of the elements are known.  Combining the references would yield the instant claims wherein presented media streams are altered based on gathered preferences of a plurality of viewers of media content, preventing objectionable content from being viewed.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

(fig. 2, col. 11, lines 23-35 wherein cast member data is ascertained for cast member currently on screen).
	However Treder is silent in regards to disclosing acquiring viewer information input from a plurality of viewers who view the distributed moving image, the viewer information including a reaction to the performer information by each of the plurality of viewers, and controlling an effect to be added to a distributed moving image, based on the reactions to the performer information by the plurality of viewers.
	Felt discloses acquiring viewer information input from a plurality of viewers who view the distributed moving image, the viewer information including a reaction to the performer information by each of the plurality of viewers (fig. 1-2, paragraph 14 wherein previewer group of people view content to provide system with reactions to viewed media),
and controlling an effect to be added to a distributed moving image, based on the reactions to the performer information by the plurality of viewers (fig. 1-2, paragraph 15 wherein content images classified as objectionable to viewer is obfuscated based on detected preference of group of viewers).  Felt (paragraph 11) provides motivation to combine the references wherein shock block system may hold information regards to user preferences regarding scary scenes of media content.  All of the elements are known.  Combining the references would yield the instant claims wherein presented 

12.	Regarding claim 18, Felt discloses the information processing device according to claim 1, wherein the reactions to the performer information include the reactions by at least two viewers of the plurality of viewers (fig. 1-2, paragraph 14 wherein previewer group of people view content to provide system with reactions to viewed media).

13.	Regarding claim 19, Felt discloses the information processing device according to claim 1, wherein the effect is a single image (fig. 3, paragraphs 42-44 wherein altered media stream produces a less scary image).

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Treder, in view of Felt, in view of Jung (US 2014/0192134 A1), hereinafter referred to as Jung.

15.	Regarding claim 6, Treder and Felt are silent in regards to disclosing the information processing device according to claim 1, wherein the viewer information further includes at least one of a comment input by a viewer of the plurality of viewers, a facial expression of the viewer, speech information about speech spoken by the viewer, or an operation speed or an operation count of an operation performed by the viewer on a certain operating device.
(fig. 5, paragraph 63 wherein user smile captured is used for emotional detection of viewer).  Jung (paragraph 30) provides motivation to combine the references wherein a camera capturing facial image of a user viewing content, produces an image to analyze emotional change of the user viewing content.  All of the elements are known.  Combining the references would yield the instant claims wherein emotions of a viewer of content can be analyzed for changes in relation to displayed content.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Treder, in view of Felt, in view of Kang (US 2009/0163262 A1), hereinafter referred to as Kang

17.	Regarding claim 11, Treder and Felt are silent in regards to disclosing the information processing device according to claim 1, wherein the circuitry is further configured to:  control a modification of the effect in accordance with a number of viewers who view the distributed moving image.
(fig. 9, paragraphs 71-72 wherein system modifies video in accordance to the viewer of the plurality of viewers who mimics the viewed performance best).  Kang (paragraph 50) provides motivation to combine the references wherein performance of viewer is captured and compared to character performance on moving picture to detect if viewer is performing move performed by moving picture character properly. All of the elements are known. Combining the references would yield the instant claims wherein images of shared video content can be enhanced with effect based on viewer reaction to performance displayed. Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

18.	Regarding claim 12, Treder discloses the information processing device according to claim 1, wherein the effect includes an effect composited in front of the performer in the distributed moving image (fig. 2, col. 11, lines 23-30 wherein character/actor information is included with viewed content).

19.	Regarding claim 13, Kang discloses the information processing device according to claim 1, wherein the effect includes a background effect displayed behind the performer in the distributed moving image (fig. 10, paragraph 84 wherein sports related background can be added to moving image).

(fig. 2-3, col. 3, lines 1-10, col. 10, lines 40-50 wherein background information and quotations of characters/actors presented is included with video content).	

21.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Treder, in view of Felt, in view of Sakata (US 2011/0209066 A1), hereinafter referred to as Sakata.

22.	Regarding claim 2, Treder and Felt are silent in regards to disclosing the information processing device according to claim 1, wherein the circuitry is further configured to:  recognize an emotion based on at least one of the viewer information or the performer information.
	Sakata discloses the information processing device according to claim 1, wherein the circuitry is further configured to:  recognize an emotion based on at least one of the viewer information or the performer information (fig. 3, paragraph 31 wherein system ascertains emotional state of viewing viewer).  Sakata (paragraphs 30-31) provides motivation to combine the references wherein emotional statistics of person viewing content is ascertained and gathered by the content presentation system.  All of the elements are known.  Combining the references would yield the instant claims wherein emotions and reactions to viewed content are gathered and stored by a content presentation system.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

23.	Claims 3-5, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Treder, in view of Felt, in view of Sakata, in view of Jung.

24.	Regarding claim 3, Jung discloses the information processing device according to claim 2, wherein the circuitry is further configured to:  select the effect based on emotions of the plurality of viewers or an emotion of the performer (fig. 6, paragraph 69 wherein output image is switch from black and white to color based on emotional state detected).

25.	Regarding claim 4, Jung discloses the information processing device according to claim 2 wherein the circuitry is further configured to:  select the effect based both on emotions of the plurality of viewers and an emotion of the performer (fig. 7-8, paragraph 71 wherein emotional captured state of viewer and performer determines effect on visual output)

26.	Regarding claim 5, Jung discloses the information processing device according to claim 1, wherein the effect to be added includes at least one of an effect composited behind the performer, an effect added without distinguishing between the performer and a background, an effect composited in front of a face of the performer, or an effect composited in front of the performer (fig. 9, paragraph 75 wherein color is selectively used with messages sent to display emotional state captured).

(fig. 4, paragraphs 230 and 234 wherein microphone detects laughter of viewer, including duration of laugh, and modifies displayed content accordingly).

28.	Regarding claim 8, Sakata discloses the information processing device according to claim 1, wherein the viewer information includes information indicating that a viewer of the plurality of viewers is laughing, and the circuitry is further configured to:  control a selection of the effect in accordance with how long the viewer smiles or laughs (fig. 4, paragraphs 230 and 234 wherein microphone detects laughter of viewer, including duration of laugh, and modifies displayed content accordingly).

29.	Regarding claim 9, Sakata discloses the information processing device according to claim 1, wherein the circuitry is further configured to: add the effect to the distributed moving image; and control a modification or a removal of the added effect in accordance with a number of times viewer information is input from the plurality of the viewers (fig. 6-8, paragraphs 135-136 and 144-145 wherein system gathers viewing attributes for a plurality of terminal devices and superimposes static content on display device based on attributes gathered of viewers).

(fig. 4-6, paragraphs 130 and 195 wherein effect displayed is proportional to the relationship established between the viewer and the performer being viewed). 

31.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Treder, in view of Felt, in view of Miyazaki (US 2012/0075530 A1), hereinafter referred to as Miyazaki.

32.	Regarding claim 10, Treder and Felt are silent in regards to disclosing the information processing device according to claim 1, wherein the viewer information includes a heart rate of a viewer of the plurality of viewers, the performer information includes a heart rate of the performer, and the circuitry is further configured to: control a selection of the effect on a basis of both the heart rate of the viewer and the heart rate of the performer.
	Miyazaki discloses the information processing device according to claim 1, wherein the viewer information includes a heart rate of a viewer of the plurality of viewers, the performer information includes a heart rate of the performer, and the circuitry is further configured to: control a selection of the effect on a basis of both the heart rate of the viewer and the heart rate of the performer (fig. 6-7, paragraphs 52-54 wherein heart rate is measured in relation to presented content, and measures effect of content on the viewing viewer).  Miyazaki (paragraph 27) provides motivation to combine the references wherein system determines if viewed content evokes motion sickness in viewing viewer.  All of the elements are known.  Combining the references would yield the instant claims wherein effects of viewing content on viewer is measured in order to adjust or change content being viewed.   Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  


Conclusion
33.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNH/
/Mulugeta Mengesha/           Primary Examiner, Art Unit 2424